Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15, drawn to a method of treating a leukemia of myelogenous origin in a human in need thereof, comprising administering to the host an effective amount of a compound having the structure of the compound GG, or a pharmaceutically acceptable salt thereof, classified in A61K 31/527.

II.	Claims 16-24, drawn to a method of treating a myeloproliferative neoplasm in a human in need thereof comprising administering to the host an effective amount of a compound having the structure GG or a pharmaceutically acceptable salt thereof, classified in A61K 31/505.


Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as are functionally different.  The invention of group I is drawn to a method of treating a leukemia of myelogenous origin and focuses solely on treating acute myelogenous leukemia (AML) and/or chronic myelogenous leukemia (CML), both characterized by blood cells in the bone marrow malfunctioning and therefore form cancerous cells.  The invention of group II, however, is mainly focus on treating myeloproliferative neoplasm which is contrastingly different from AML and CML as it entails overproduction of red and/or white blood cells or platelets and thus create problems with blood flow.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Consequently, due to the reasons listed above, these inventions are distinct and a search required for Group I (i.e. method of treating AML or CML) is not required for Group II.  Accordingly, a search for both groups would pose an undue burden on the Office (see MPEP § 808.02).  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election

In addition, this application contains claims that are directed to more than one species of the generic inventions.   Specifically, applicant is claiming treatment of AML characterized by abnormal immature white blood cell growth and tends to be aggressive both groups listed above.  
Thus, applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-24 are generic.
For all groups listed above:
-For group I only:
-Specifically, applicant is required to elect a particular or a specific type of leukemia of myelogenous origin to be treated in the method of group I.  Alternatively, applicant may elect a particular leukemia of myelogenous origin listed in claims 4, 5, 6, 7, 8, 9, 10, 11, 13, or 14. 
In the event group I is elected, the examiner further cautions applicant to elect one (and only one) subtype of leukemia of myelogenous origin as recited in the instant claims.  Any attempt to elect a genus as opposed to a specific species will be considered non-responsive by the Examiner.    
-For group II only:
-Specifically, applicant is required to elect a particular or a specific type of myeloproliferative neoplasm to be treated in the method of group II.  Alternatively, 
In the event group II is selected, the examiner further cautions applicant to elect one (and only one) subtype of myeloproliferative neoplasm as recited in the instant claims.  Any attempt to elect a genus as opposed to a specific species will be considered non-responsive by the Examiner.    
 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, even though this requirement is traversed. Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is also reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
06/04/2021